 

Exhibit 10.8

 

[tex10-8logo.jpg]

Data Center Service(CTG)

CUSTOMER ORDER FORM

 

1.CUSTOMER DETIALS



ORDER NUMBER:    CUSTOMER NAME:  Hong Kong Takung Assets and Equity of Artworks
Exchange Co.,Limited CUSTOMER ID: Date of Order (filled in by customer)
2013.4.10 *Date of Order confirmation (filled by CTG)   Type of Order:       x ¨
 New

¨ Renewal      ¨ Modification        ¨ Termination, Termination Date:

*Existing Order Number:

Registration Address: Rooms 2003, 20th Floor, Hutchison House,10 Harcourt Road
Central, Hong Kong

Billing Address

(If different from the above):

Billing Contact Name:   Wangxuelei (zishenli@hotmail.com) Contact Tel:

+86 13802038517

+86 13516810693

Commercial Contact Name: Wangxuelei (zishenli@hotmail.com) Contact Tel:

+86 13802038517

+86 13516810693

Technical Contact Name: Wangxuelei (zishenli@hotmail.com) Contact Tel:

+86 13802038517

+86 13516810693

         

 2. SERVICE TYPE(S):

Services: x ¨ Cabinet ¨ Server ¨ Others: Cabinet Size: 3*42U   (Shatin); 3*45U  
(Kwai Chung) Quantity: 6   Power Supply: 4.5KVA/Cabinet Power Plug: Please
Select       Sort of the Port:   Quantity of the Port:   Quantity of IP Address:
  Location of IDC:

1.3rd floor 8-12 Wong Chuk Yeung Street,
Shatin, HongKong

2.16th floor CITIC Telecom Building,

KwaiI Fuk Rd, Kwai Chung

HongKong 

Value Added Service:   Remarks:  

 

3. TERMINAL EQUIPMENT

Model & Type:   Provided by:  

 

4. SERVICE CHARGES (Excluding GST & Taxes):

Installation Charge Monthly Rental Charge Currency : HKD         Currency : HKD
One-off Charge : free Monthly Recurring Charge : HKD80,200.00 Equipment :
         Others :          Others :          Total :          Total :         
Remarks :             

 

For China Telecom use ONLY:

 

Sales Engineer:

China Telecom APAC Customer Service Center hotline: (852) 3100-0000

E-mail: cs@chinatelecom.com.hk

 

 

 

 

  



[tex10-8logo.jpg]

Data Center Service(CTG)

CUSTOMER ORDER FORM



 

5. SERVICE TERM

¨ 12 MONTHS ¨ 24 MONTHS X ¨ 36 MONTHS ¨ OTHERS:         

 

6. PROVISION

Requested Ready for Service Date

10/05/2013

(DD/MM/YY)

Expected In-Service Date

(To be completed by CTG))

               /        /             

(DD/MM/YY)

 

 

7.TERMS AND CONDITIONS

I/We have read and agreed to the following terms:

 

1. The term of the Service provided under this Customer Order Summary is
specified in Section 5. Upon the expiry of the term, it shall automatically be
renewed on a month-to-month basis, unless terminated by either party upon thirty
(30) days written notice to the other Party before the expiry of the term.

2. In the case of early termination of the Service provided under this Customer
Order Summary by Customer for any reason other than a material breach primarily
attributable to China Telecom Global Limited, Customer shall remain liable to
pay CHINA TELECOM GLOBAL LIMITED an amount equal to the Monthly Recurring
Charges for the remainder of the term of that Service as set forth in section 5
of this Customer Order Summary.

3. “Acceptance Date” shall be the date as specified in a separate Service
Acceptance Form (whether or not it is signed and sent to CHINA TELECOM GLOBAL
LIMITED) or such other date shall be deemed to be mutually agreed by the
Parties. If Customer shall fail to carry out a testing of the Service(s) within
a timeframe as may be notified by CHINA TELECOM GLOBAL LIMITED, the Acceptance
Date as specified in Service Acceptance Form shall be deemed to be the start
billing date for the Service.

4. All payment made by Customer under this Customer Order Summary shall be
exclusive of all applicable taxes, and/or any charges pursuant to the laws,
statutes or regulations of governmental agency or authority, and/or any charges
imposed by a bank.

5. All charges stated in this agreement exclude items such as internal wiring,
dedicated trunking, internal trunking, any applicable charges imposed by the
building management office / Data Centre, wayleave dues, and customer premise
equipment, unless specified otherwise.

6. This Order Form is made pursuant to, and in accordance with, the terms of the
Master Services Agreement published by the Company as amended by time to time,
the terms of which are incorporated into this Order Form by this reference.  All
capitalised terms used but not defined in this Order Form shall have the
meanings given to them in the MSA.

 

 

 

CUSTOMER DECLARATION AND AUTHORIZATION



I/We confirm that the information given above is correct and complete in each and every aspect.


I/We agree that the provision of the Selected Service(s) shall be subject to the
General Terms and Condition of the MSA of CHINA TELECOM GLOBAL LIMITED as may be
published and amended from time to time.



Name:   Authorized Signature with Company Chop: Title:   Date:  



 

CHINA TELECOM GLOBAL LIMITED APPROVAL

 



Authorized Signature

 

 

________________________________________________

 

 

Date:                                

Name and Title

 

 

 

For China Telecom use ONLY:

 

Sales Engineer:

China Telecom APAC Customer Service Center hotline: (852) 3100-0000

E-mail: cs@chinatelecom.com.hk

 

 

 

 

